Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 8/24/22 overcome the objections set forth in the office action mailed 5/25/22 regarding the specification and claim 12. The amendments do not overcome the rejection set forth under 35 USC 103, which is maintained below. The discussion of the rejection has been updated as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claims 1-3, 6-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi (U.S. Pat. No. 9,806,427) in view of Hashimoto (U.S. PG Pub. No. 2003/0079893).
In column 1 lines 12-16 Ohkoshi discloses an electromagnetic wave absorber, in particular a radio wave absorber, and a film forming paste that can be preferably used for forming a radio wave absorbing film in the radio wave absorber. In column 2 lines 14-15 Ohkoshi discloses that the radio wave absorber has a peak radio wave absorption between 60 and 270 GHz, which is within the millimeter-wave band (30 to 300 GHz). In column 3 lines 29-30 Ohkoshi discloses that the film comprises epsilon-type iron oxide, meeting the limitations of the magnetic iron oxide of claims 1-2 and 6-7. From column 4 line 56 through column 5 line 7 Ohkoshi discloses that at least a part of the iron can be substituted by another trivalent metal, as recited in claims 3 and 8. In column 9 lines 13-16 Ohkoshi discloses that the radio wave absorbing film can further comprise a polymer, and in column 9 lines 27-28 Ohkoshi discloses that the polymer can be a rubber, as recited in claims 1 and 6. In column 3 lines 25-27 Ohkoshi discloses that the substrate of the absorber has a thickness of 0.1 µm to 5 cm and in column 3 lines 39-45 Ohkoshi discloses that the film preferably has a thickness of 200 µm to 3 mm, leading to an overall thickness encompassing the range recited in claim 11. The film itself can also be considered the electromagnetic wave absorber of claim 6, in which case the thickness of the film overlaps the range recited in claim 11. In column 11 lines 50-52 Ohkoshi discloses that the substrate and adhesive can be joined together with an adhesive, meeting the limitations of claim 12. The differences between Ohkoshi and the currently presented claims are:
i) Ohkoshi does not disclose the further inclusion of a particulate carbon material as a filler. Ohkoshi does disclose in column 8 lines 50-67 the inclusion of carbon nanotubes (not a particular carbon material in accordance with the definition in paragraph 17 of the current specification) to adjust the relative permittivity of the radio wave absorbing film.
ii) Ohkoshi and Hashimoto do not specifically disclose compositions comprising the magnetic iron oxide, rubber, and carbon black in the relative amounts by volume recited in amended claims 1 and 6.
iii) Some of the ranges of Ohkoshi overlap or encompass the claimed ranges rather than falling within them.
With respect to i), In paragraph 1 Hashimoto discloses a radio wave absorber for absorbing radio waves of a millimeter wave band. In paragraphs 25-27 Hashimoto discloses that the inclusion of an electroconductive carbon black, meeting the limitations of the filler of claim 1, increases the relative permittivity of the radio wave absorbing layer. The inclusion of the carbon black of Hashimoto in the composition for forming the radio wave absorbing film of Ohkoshi meets the limitations of claims 1-3, and the electromagnetic wave absorber of Ohkoshi and Hashimoto meets the limitations of claims 6-8 and 11-12, as it does not require a reflective layer. 
It would have been obvious to one of ordinary skill in the art to include the carbon black of Hashimoto in the composition and absorber of Ohkoshi, since Hashimoto teaches that the carbon black is effective for adjusting the relative permittivity of a radio wave absorbing layer.
With respect to ii), Ohkoshi discloses in column 8 lines 7-10, column 8 lines 57-63, and column 9 lines 63-66 that the concentrations of iron oxide, carbon nanotubes, and polymer are not particularly limited as long as they do not interfere with the objectives of the invention, and as long as the relative permittivity of the film remains in a predetermined range. Hashimoto discloses in paragraph 26 that the carbon black is present in 4 or less parts by weight of base material (which can be a rubber, paragraph 20 of Hashimoto), consistent with claims amended claims 1 and 6. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since Ohkoshi discloses that the concentrations of the components are not particularly limited as long as they do not interfere with the objectives of the invention, and Hashimoto teaches that the carbon black (which has equivalent use to the carbon nanotubes of Ohkoshi) is present in amounts consistent with the claimed ranges, it is the examiner’s position that it would have been a matter of routine optimization to arrive at the claimed concentrations of iron oxide, carbon black, and rubber, rendering amended claims 1 and 6 obvious.
With respect to iii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-3, 6-8, and 11-12 are rendered obvious by Ohkoshi in view of Hashimoto.

Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not be motivated to replace the carbon nanotubes of Ohkoshi with the carbon black of Hashimoto. However, as discussed in the rejection, Hashimoto discloses that the carbon black is useful for the same purpose are the carbon nanotubes of Ohkoshi; adjusting the relative permittivity of the radio wave absorbing film. The inclusion of the carbon black of Hashimoto in the composition and absorber of Ohkoshi is therefore a simple substitution of one known element for another to obtain predictable results. Applicant has not provided any contrary reasoning or evidence to indicate that one of ordinary skill in the art would not expect the carbon black of Hashimoto to be effective in adjusting the relative permittivity of the radio wave absorbing film of Ohkoshi.
Applicant argues that none of the examples of Table 1 of Ohkoshi meet the limitations of both ranges of concentration ratios of amended claims 1 and 6, and that Ohkoshi does not disclose ranges overlapping or encompassing the claimed ranges. However, as set forth in section (ii) of the rejection set forth above, it would have been a matter of routine optimization to arrive at the claimed concentrations of iron oxide, carbon black (filler), and rubber. Applicant has not addressed this optimization argument. The overlapping and encompassing ranges referred to in section (iii) of the above rejection relate to the thickness limitation of claim 11, and as discussed in rejection, Ohkoshi discloses thickness ranges either overlapping or encompassing the claimed range.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771